DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the amendments to claims 1, 10, 21, 25, 29, 36 and 38, and the cancellation of claims 6 and 18 received 11/19/2021. Claims 1, 3, 4, 8, 10, 15, 18, 21, 25, 26, 29, 30, 34-38, 44, 50, 54 and 59 are currently pending with claims 8, 35, 37 and 50 withdrawn from consideration. The previous grounds of rejection are withdrawn in view of Applicant’s amendments. No new grounds of rejection are applied.
Election/Restrictions
Claims 1, 3, 4, 8, 10, 15, 18, 21, 25, 26, 29, 30, 34-38, 44, 50, 54 and 59 are allowable. The restriction requirement among species A-F, as set forth in the Office action mailed on 7/7/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/7/2021 is withdrawn.  Claims 8, 35, 37 and 50, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1, 3, 4, 8, 10, 15, 18, 21, 25, 26, 29, 30, 34-38, 44, 50, 54 and 59 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or reasonably suggest a method of cleaning a surface of a structure within a chamber of an extreme ultraviolet (EUV) light source, the method comprising: generating a plasma state of a material present at a location adjacent to a non- electrically conductive body that is within the chamber, the generating comprising: electromagnetically inducing an electric current at the location adjacent the non-electrically conductive body including flowing an electric current through an electrically conductive tubing adjacent the non-electrically conductive body to thereby transform the material that is adjacent the non-electrically conductive body from a first state into the plasma state, wherein the plasma state of the material includes plasma particles, at least some of which are free radicals of the material; and enabling the plasma particles to pass over the structure surface to remove debris from the structure surface without removing the structure from the chamber of the EUV light source.
Kakizaki (US 2012/0119116 previously cited) teaches and apparatus and method, the apparatus comprising:
an extreme ultraviolet (EUV) light source 1 (fig. 1 par. 26) comprising:
a chamber 6 (fig. 1 par. 27); and
a target delivery system 2 configured to direct a target 20 toward an interaction region in the chamber, the target comprising matter that emits extreme ultraviolet light when it is converted into a plasma (fig. 1A par. 30);

a cleaning apparatus near the structure and configured to remove target debris from the exposed surface of the structure without removing the structure from the chamber (fig. 11 par. 80), the cleaning apparatus comprising:
an electrical conductor 42 contacting a body 7 (mirror substrate, fig. 11 par. 82), wherein the cleaning apparatus is configured to electromagnetically induce an electric current (par. 84, can use inductively coupled plasma instead of capacitively coupled plasma) at a location adjacent the body 7 to thereby transform a material that is present in the chamber from a first state into a plasma state that includes plasma particles (par. 84), at least some of which are free radicals and ions of the material (par. 80-81 hydrogen or other gas is turned into plasma), and
wherein the body 7 is configured relative to the structure such that the plasma particles come in contact with the debris on the exposed surface of the structure (fig. 11 par. 83).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931. The examiner can normally be reached Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W KREUTZER/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	11/29/2021